         Case 7:21-cv-01597-PMH
Case 7-21-cv-01597-PMH           Document
                          Document        12 in
                                   11-1 Filed Filed 03/16/21
                                                 NYSD         Page 1 of 2Page 1 of 2
                                                       on 03/15/2021



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------X

 MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,                        : Docket No. 7:21-cv-01597 (PMH)
 derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,
 SIMA WEINTRAUB, derivatively on behalf of MOSDOS                    :
 CHOFETZ CHAIM INC., DANIEL ROSENBLUM,
 derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,                :
 JOSEPH GRUNWALD derivatively on behalf of MOSDOS
 CHOFETZ CHAIM INC., and YISROEL HOCHMAN,                            :
 derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,
                                                                     :
                                               Plaintiffs,
                                                                     :
                        - against-
                                              :
 MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM INC.,
 TBG RADIN LLC, SHEM OLAM LLC., CONGREGATION :
 RADIN DEVELOPMENT INC., ARYEH ZAKS, BEATRICE
 WALDMAN ZAKS, HENOCH ZAKS, MENDEL ZAKS,      :
 GITTEL ZAKS LAYOSH, SAMUEL MARKOWITZ and
 STERLING NATIONAL BANK,                      :

                                               Defendants            :

 ----------------------------------------------X

           STIPULATION ADJOURNING MOTION AND EXTENDING TIME
          TO SUBMIT OPPOSITION TO JOINT MOTION TO DISMISS APPEAL

        WHEREAS, the deadline for Mayer Zaks Appellant herein, to submit his response to the

 Joint Motion to Dismiss (the "Joint Motion") the within appeal is March 15, 2021;

        WHEREAS, the parties in interest to the appeal have agreed to an extension of time

 consistent with the terms set forth herein;

        WHEREAS, nothing herein shall be considered an appearance or waiver of any right;

        NOW THEREFORE, IT IS STIPULATED AND AGREED AS FOLLOWS:

         1.     The return date of the Joint Motion is, with the approval of the Court, adjourned

 to April 12, 2021.

                                                  1
             Case 7:21-cv-01597-PMH
    Case 7-21-cv-01597-PMH           Document
                              Document        12 in
                                       11-1 Filed Filed 03/16/21
                                                     NYSD         Page 2 of 2Page 2 of 2
                                                           on 03/15/2021



              2.     The deadline for Appellant, Rabbi Mayer Zaks, to submit his response is April 2,

      2021.

              3.     The deadline for Appellees to reply is extended until April 9, 2021.

              4.     The deadlines set forth in this Stipulation may be modified by further Order issued

      by the Court at the request of either party for good cause shown.

      Dated: White Plains, NY
             March 15, 2021
                                                           PENACHIO MALARA LLP

                                                           /s/Anne Penachio
                                                           By: Anne Penachio, Esq.
                                                           Counsel to the Appellant Mayer Zaks
                                                           245 Main Street - Suite 450
                                                           White Plains, NY 10601
                                                           (914) 946-2889
                                                           Cell: (914) 815-0688

                                                           Levine & Associates, P.C.

                                                           s/ Michael Levine____
                                                           By: Michael Levine
                                                           Counsel to Appellee Mosdos Chofetz
                                                           Chiam, Inc.
                                                           15 Barclay Road
                                                           Scarsdale, NY 10583
                                                           Telephone (914) 600-4288
                                                           Fax (914) 725-4778
                                                           Cell (917) 855-6453

                                                           Goldberg Weprin Finkel Goldstein LLP
The Clerk is instructed to terminate ECF
No. 11.                                                    s/ Kevin J. Nash_____
                                                           By: Kevin J. Nash, Esq.
SO ORDERED.                                                Counsel to Appellee Rabbi Aryeh Zaks
                                                           New York, NY 10036
______________________                                     (212) 221-5700
Philip M. Halpern, U.S.D.J.
       SO ORDERED:
Dated: White Plains, NY
       ____________________________
        March 16, 2021
       HON. Philip M. Halpern, U.S.D.J.

                                                      2
